Case 9:19-cr-00026-DWM Document 57 Filed 08/12/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION
UNITED STATES OF AMERICA, CR 19-26-M—DWM
Plaintiff,
VS. ORDER
JOSE DANIEL RAMIREZ,
Defendant.

 

 

On June 16, 2020, Defendant Jose Daniel Ramirez entered guilty pleas to
Count I of the Indictment, charging him with being a felon in possession of a
firearm in violation of 18 U.S.C. § 922(g)(1), and Count II of the Indictment,
charging him with being a user addicted to controlled substances in possession of a
firearm, in violation of 18 U.S.C. § 922(g)(3). Under Ohio v. Johnson, 467 U.S.
493 (1984), and United States v. Davenport, 519 F.3d 940 (9th Cir. 2008), Ramirez
cannot be sentenced on both counts of conviction. Davenport instructs that his
conviction must be vacated “on one of the two counts, allowing for it to be
reinstated without prejudice if his other conviction should be overturned on direct

or collateral review.” 519 F.3d at 948. The decision on which conviction to vacate
Case 9:19-cr-00026-DWM Document 57 Filed 08/12/20 Page 2 of 2

is in the Court’s discretion. United States v. Hector, 577 F.3d 1099, 1103 (9th Cir.
2009).

Accordingly, IT IS ORDERED that Ramirez’s conviction on Count II, User
Addicted to Controlled Substances in Possession of Firearm in violation of 18

U.S.C. § 922(g)(3), is VACATED. Ramirez will be sentenced on Count I only.

Zo

Donald W/Molloy, District Judge
United States District Court

+
DATED this (L day of August, 2020.

    
